Name: Commission Regulation (EEC) No 2476/80 of 25 September 1980 amending Community quantitative limits fixed for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 80 Official Journal of the European Communities No L 255/ 5 COMMISSION REGULATION (EEC) No 2476/80 of 25 September 1980 amending Community quantitative limits fixed for imports of certain textile products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2174/80 (2), and in particular Article 9 (2) and Article 18 thereof, Whereas, by Commission Regulation (EEC) No 3063/79 (3), quantitative limits agreed with third coun ­ tries are shared between the Member States for 1 980 ; Whereas additional import requirements have emerged in certain Member States for textile products imported from certain third countries ; whereas the quantitative limits fixed for the Community and the shares thereof allocated to those Member States are insufficient to meet fully the requirements in 1980 ; Whereas it is therefore desirable to increase the quantitative limits for these products and the shares allocated to certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The Community quantitative limits for textile products as originating in certain third countries and certain Member States' shares thereof, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1980 as laid down in the Annex . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27. 12 . 1978, p. 1 . (2 ) OJ No L 212, 15 . 8 . 1980, p. 1 . (3 ) OJ No L 347, 21 . 12 . 1979 , p. 1 . No L 255/6 Official Journal of the European Communities 30 . 9 . 80 ANNEX Mem ­ Mem ­ gory CCT heading No NIMEXE codes ( 1980) Description Third countries Units Quantitative limits from 1 January to 31 December 1980 ber States 17 Men s and boy s outer garments : Hungary61.01 B V a) 1 2 3 DK EEC 1000 pieces 18 248 61.01-34 ; 36 : 37 Men s and boy s woven jackets (excluding waister jackets) and blazers of wool , of cotton or of man-made textile fibres 36 Hungary Tonnes51.04 Bill I EEC 132 341 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 96 ; 97 ; 98 51.04-58 ; 62 ; 64 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 94 ; 95 ; 96 ; 97 ; 98 a) Of which other than un ­ bleached or bleached 73 60.05 A II b) 3 Hungary D EEC 1000 pieces 176 395 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized of wool , of cotton or of man-made textile fibres 60.05-16 ; 17 ; 19 110 Hungary F Tonnes62.04 A III Bill Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Woven pneumatic mattresses DK EEC 376 50 221862.04-25 ; 75 115 54.03 Flax or ramie yarn , not put up for retail sale Poland Tonnes54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 D EEC 298 298